Fourth Court of Appeals
                                San Antonio, Texas
                                      January 9, 2018

                                   No. 04-17-00359-CR

                                  Ernesto Javier LOPEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2016-CRP-000926-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                      ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on January 8, 2018.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court